DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (claims 6-14) in the reply filed on 08/23/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic and thus the restriction request should be withdrawn.  This is not found persuasive because claim 1 recites the process of depositing a liner layer corresponding to Fig. 2 of the Applicant’s Specification that is mutually exclusive to the process of depositing an etch stop corresponding to Fig. 3A of Applicant’s Specification. Applicant further argues that there would be no serious burden to examine all species. This is not found persuasive because as stated in the previous Office Action, the species have acquired a separate status in the art due to their recognized divergent subject matter and the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1 and 2, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maydan (US 2002/0058408) in view of Wu (US 2020/0258777).
Regarding claim 6, Maydan discloses a process for fabricating a semiconductor structure, comprising: performing a degas operation on the semiconductor structure ([0036]); depositing, by physical vapor deposition ([0025]), an etch stop layer (Fig.3, numeral 28) ([0034]) on the semiconductor structure after the degas operation; and 74227352Application No.: 17/193,994Docket No.: 44019203US01 depositing, by physical vapor deposition ([0026]), a metal layer (Fig.4, numerals 30, 32) on the semiconductor structure.
Maydan does not disclose performing a sputter operation on the semiconductor structure and that the metal layer is deposited after performing the sputter operation. 
Wu however discloses performing a sputter operation on the semiconductor structure (Abstract) before depositing the metal layer (Abstract; note: fill layer). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Maydan with Wu to perform a sputter operation on the semiconductor structure and that the metal layer is deposited after performing the sputter operation for the purpose of performing surface treatment before deposing a fill layer (Abstract). 
Regarding claim 8, Maydan does not disclose wherein performing the sputter operation on the semiconductor structure comprises performing a sputter operation on the etch stop layer.
Maydan however discloses forming a metal fill layer after forming an etch stop layer (28).  And Wu discloses performing a sputter operation before forming a fill metal layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Maydan with Wu to perform the sputter operation on the semiconductor structure comprises performing a sputter operation on the etch stop layer for the purpose of performing surface treatment before deposing a fill layer (Abstract). 
Regarding claim 9, Maydan discloses after depositing the etch stop layer (28), the process further comprises depositing, by physical vapor deposition, a metal seed layer on the etch stop layer ([0026]). 
Maydan does not disclose performing the sputter operation on the semiconductor structure comprises performing the sputter operation on the metal seed layer.  
Wu however discloses performing the sputter operation on the semiconductor structure comprises performing the sputter operation on the metal seed layer.  (Abstract; [0043]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Maydan with Wu to perform the sputter operation on the semiconductor structure comprises performing the sputter operation on the metal seed layer for the purpose of performing surface treatment before deposing a fill layer (Wu, Abstract). 
	Regarding claim 10, Maydan discloses that the metal layer has a thickness of about 100 A or more; or combinations thereof ([0045]).
	 Maydan does not disclose the sputter operation is performed for about 30 seconds or less and the metal seed layer has a thickness of about 80 A or less.
Wu however disclose wherein: the sputter operation is performed for about 30 seconds or less ([0055]); the metal seed layer has a thickness of about 80 A or less ([0041]).
It would have been therefore obverse to one of ordinary skill in the art at the time the invention was filed to modify Maydan with Wu to have the sputter operation is performed for about 30 seconds or less and the metal seed layer has a thickness of about 80 A or less for the purpose of forming an interconnect structure (Wu, Abstract).
Regarding claims 11 and 12, Maydan discloses wherein the resistivity of the metal layer (32) is about 30 Ω-cm or less ([0040]; note: Cu).
Regarding claim 13, Maydan discloses the etch stop layer (28) comprises Ti, TiN, Ta, TaN ([0025]); and the metal layer (32) comprises Cu ([0040]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maydan in view of Wu as applied to claims 6 and 11 above, and further in view of Cheng (US 2016/0240483).
Regarding claim 7, Maydan does not explicitly disclose wherein the degas operation, depositing the etch stop layer, performing the sputter operation, and depositing the metal layer are performed in a single cluster tool.
Cheng however discloses wherein the degas operation, depositing the etch stop layer, performing the sputter operation, and depositing the metal layer are performed in a single cluster tool (Fig.3; [0029]; [0032]- [0333]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Maydan with Cheng to perform the degas operation, depositing the etch stop layer, performing the sputter operation, and depositing the metal layer in a single cluster tool for the purpose of fabricating interconnect structures (Cheng, Abstract).
Regarding claim 11, Maydan does not explicitly disclose wherein the metal layer comprises Ru, W, or both.
Chen however discloses that the metal layer comprises W ([0027]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Maydan with Chen to have the metal layer comprising W because it is well known alternative materials to materials already disclosed by Maydan for forming interconnect layers (Chen, [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891